In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00083-CR
         ______________________________


       GARLAND EARL HAWKINS, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
              Trial Court No. 36,165-B




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

        A jury convicted Garland Earl Hawkins of driving while intoxicated, subsequent offense, and

assessed punishment at three years' imprisonment. Hawkins filed his notice of appeal April 18,

2008.

        This Court has now been informed that Hawkins has died.

        The death of an appellant during the pendency of his or her appeal deprives this Court of

jurisdiction. TEX . R. APP . P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894 (Tex. Crim. App. 1997);

Rheinlander v. State, 918 S.W.2d 527, 528 (Tex. Crim. App. 1996). Accordingly, this appeal is

permanently abated.




                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:        July 2, 2008
Date Decided:          July 3, 2008

Do Not Publish




                                                 2